ATTACHMENT TO ADVISORY ACTION

In response to After-Final filed 4/25/2022.  Claims 1-13 and 15-16 are pending.  Claim 1 was amended.  Claim 14 was cancelled.  Claim 16 was added as new.

This amendment will not be entered for the following reasons:
	Newly added claim 16 recites the specific adhering force for the adhesive with respect to protective layer C and the moisture permeability of the adhesive being higher than protective layer C.  These limitations create a new combination not previously considered and would require a novel search and further consideration.  As such, the amendments are not entered.
	With respect to the prior art, Applicant asserts that the auxiliary water trapping layer of Nangou does not have a function of absorbing water from the water-trapping layer.  While it is noted that Nangou does not explicitly recite the asserted functional limitation, the present claims do not recite this functional limitation.  Furthermore, the structural location is the same as that claimed which is on the other side of the primary water absorbing layer.  Examiner also notes that Nangou is not used as the primary reference and as such, does not need to teach each and every element as claimed.   Nangou is a secondary reference used to teach why one of ordinary skill in the art would have been motivated to have a second water absorbing layer.  Examiner notes that the auxiliary water trapping layer prevents the laminate from becoming too swollen.  As such, the function is the same.  Furthermore, Examiner notes that the instant claims do not necessarily exclude further layers from being formed between layer B and layer C.  As such, the prior art is still applicable to the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783